


Exhibit 10.3

[img1.gif]


RESTRICTED STOCK AWARD AGREEMENT

2008 STOCK AWARD AND INCENTIVE PLAN

1.

Restricted Stock Award. Medtronic, Inc., a Minnesota corporation (the
“Company”), hereby awards to you, the individual named above, the above number
of shares of Common Stock of the Company (the “Restricted Stock”), subject to
the restrictions, limitations, and conditions contained in this Restricted Stock
Award Agreement (this “Agreement”) and in the Medtronic, Inc. 2008 Stock Award
and Incentive Plan (the “Plan”). In the event of any inconsistency between the
terms of the Agreement and the Plan, the terms of the Plan will govern.
Capitalized terms not defined in this Agreement shall have the meanings ascribed
to them in the Plan.

 

2.

Restricted Stock Period. On the _______ anniversary of the Grant Date (the
“Scheduled Vesting Date”), _____________________________________________, the
Restricted Stock will become yours free of all restrictions, provided that you
have not previously incurred a Termination of Employment. Until the Scheduled
Vesting Date, the Restricted Stock is subject to the restrictions, conditions,
and limitations described in this Agreement and the Plan. Upon your Termination
of Employment as a result of your death, Disability or Retirement,
_________________________________. Upon your Termination of Employment for any
reason other than death, Disability or Retirement, any shares of Restricted
Stock whose restrictions have not then lapsed will automatically be forfeited in
full and canceled by the Company as of 11:00 p.m. CT (midnight ET) on the date
of such Termination of Employment. For purposes of this Agreement, the terms
“Disability” and “Retirement” shall have the meanings ascribed to those terms
under any retirement plan of the Company which is qualified under Section 401 of
the Code (which currently provides for retirement on or after age 55, provided
you have been employed by the Company and/or one or more Affiliates for at least
ten years, or retirement on or after age 62), or under any disability or
retirement plan of the Company or any Affiliate applicable to you due to
employment by a non-U.S. Affiliate or employment in a non-U.S. location, or as
otherwise determined by the Committee.

 

3.

Change of Control. Upon the occurrence of a Change of Control, the Restricted
Stock shall be subject to the provisions of Section 10.1 of the Plan, it being
understood that this award shall be treated as a Performance Award for purposes
of such section.

 

4.

Forfeitures. If you have received or been entitled to receive payment in cash,
delivery of Common Stock or a combination thereof as a result of this Agreement
within the period beginning six months prior to the date of your Termination of
Employment and ending twelve months following the date of your Termination of
Employment, the Company, in its sole discretion, may require you to return or
forfeit the cash and/or Common Stock received or receivable with respect to the
Restricted Stock, in the event you engage in any of the following activities:

 

 

a.

performing services for or on behalf of any competitor of, or otherwise
competing with, the Company or any Affiliate within six months of the date of
your Termination of Employment;

 

 

b.

unauthorized disclosure of material proprietary information of the Company or
any Affiliate;

 

 

c.

a violation of applicable business ethics policies or business policies of the
Company or any Affiliate; or

 

 

d.

any other occurrence determined by the Committee.

 


Performance 3 year cliff vesting


--------------------------------------------------------------------------------


The Company’s right to require forfeiture must be exercised not later than 90
days after the Company acquires actual knowledge of such an activity but in no
event later than twelve months after your Termination of Employment. Such right
shall be deemed to be exercised upon the Company’s mailing written notice of
such exercise to your most recent home address as shown on the personnel records
of the Company. In addition to requiring forfeiture as described herein, the
Company may exercise its rights under this Section 4 by canceling the Restricted
Stock.

 

If you fail or refuse to forfeit the cash and/or shares of Common Stock demanded
by the Company (the number of such shares of Common Stock as may be adjusted for
any events described in Section 3.4 of the Plan), you shall be liable to the
Company for damages equal to the number of Shares demanded times the highest
closing price per share of the Common Stock during the period between the date
of your Termination of Employment and the date of any judgment or award to the
Company, together with all costs and attorneys’ fees incurred by the Company to
enforce this provision.

 

Notwithstanding the foregoing, this Section 4 shall have no application
following a Change of Control, nor shall the Company’s Incentive Compensation
Forfeiture Policy apply following a Change of Control to the Restricted Stock or
to any cash or Shares received in respect of this Agreement.

 

5.

Rights of Shareholders. As a recipient of Restricted Stock, you will have the
rights of a shareholder of Common Stock, including, if applicable, the right to
receive dividends and to vote your Shares, at the time you are awarded the
Restricted Stock. Shares representing the Restricted Stock will be issued and
held in custody by the Company for you. All rights as a shareholder with respect
to the Restricted Stock will cease, and your Restricted Stock will be forfeited,
upon termination of your rights to such stock as provided in paragraph 2 or 4
above or pursuant to the provisions of the Plan. Upon any such termination of
your rights to shares of the Restricted Stock, such shares shall be canceled by
the Company.

 

6.

Restrictive Legend. Each certificate representing shares of the Restricted Stock
will contain a statement substantially as follows:

 

“The shares represented by this certificate are subject to a risk of forfeiture
and other restrictions, conditions, and limitations, including restrictions on
transferability, as more particularly described in the Medtronic, Inc. 2008
Stock Award and Incentive Plan and Restricted Stock Award Agreement covering
such shares. Such Plan and Agreement are available for inspection at the
principal office of Medtronic, Inc.”

 

Failure to include this statement on any of the Restricted Stock certificates
will not invalidate or waive the restrictions, limitations, or conditions
contained in this Agreement or the Plan.

 

7.

Withholding Taxes. You are responsible for any federal, state, local or other
taxes due upon vesting of the Restricted Stock, and you must promptly pay to the
Company any such taxes. The Company and its Subsidiaries are authorized to
deduct from any payment to you any taxes required to be withheld with respect to
the Restricted Stock. As described in Section 15.4 of the Plan, you may elect to
have a portion of the vested Restricted Stock withheld by the Company to satisfy
all or part of the withholding tax requirements relating to the Restricted
Stock. Any fractional Share amount due relating to such tax withholding will be
rounded up to the nearest whole Share and the additional amount will be added to
your federal withholding.

 

8.

No Employment Contract. Nothing contained in the Plan or in this Agreement shall
create any right to your continued employment or otherwise affect your status as
an employee at will. You hereby acknowledge that the Company and you each have
the right to terminate your employment at any time for any reason or for no
reason at all.

 



-2-

Performance 3 year cliff vesting


--------------------------------------------------------------------------------


9.

Agreement. Your receipt of the Restricted Stock and this Agreement constitutes
your agreement to be bound by the terms and conditions of this Agreement and the
Plan.

 

 

Accompanying this Agreement are instructions for accessing the Plan and the Plan
Summary (prospectus) from UBS’s Internet website or HROC – Stock
Administration’s intranet website. You may also request written copies by
contacting HROC - Stock Administration at 763.514.1500.

 

 

HROC - Stock Administration, MS V235

Medtronic, Inc.

3850 Victoria Street North

Shoreview, MN 55126-2978

 

 












-3-

Performance 3 year cliff vesting


--------------------------------------------------------------------------------